Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 07, 2014

The Court of Appeals hereby passes the following order:

A15A0228. LALITHA D. SARIPALLI v. EVERBANK.

      This case originated as a dispossessory proceeding in magistrate court. After
an adverse ruling, Lalitha D. Saripalli appealed the magistrate court’s decision to the
superior court. Following a bench trial, the superior court found in favor of
Everbank, and Saripalli filed this direct appeal. We, however, lack jurisdiction.
      Because the order at issue concerns a de novo appeal from a magistrate court
decision, Saripalli was required to follow the discretionary appeal procedures. See
OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367 (454 SE2d 175)
(1995). Her failure to do so deprives us of jurisdiction to consider this appeal, which
is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                                                   10/07/2014
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.